Citation Nr: 0616023	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to July 1945.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 2002 of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Manila, Republic of the Philippines, that denied 
service connection for the cause of death.  The appellant 
perfected an appeal of that determination.

The appellant testified at a Travel Board Hearing in October 
2003 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and fulfilled the duty to assist 
her in developing that evidence.

2.  The competent evidence of record does not show a service-
connected disability materially or substantially contributed 
to the cause of death.


CONCLUSION OF LAW

1.  A service-connected disease did not cause or contribute 
substantially or materially to the veteran's death.  
38 U.S.C.A. §§ 101(2), 107(b), 1310, 5107(b) (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.40, 3.41, 3.102, 3.203, 3.302, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
appellant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
see also Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2001 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection for the cause of death, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence will be obtained by VA, and the 
need for the appellant to advise VA of any further evidence 
that pertains to the claim.  

In addition, the appellant was provided with a copy of the 
appealed rating decision, as well as the June 2003 Statement 
of the Case.  These documents provided her with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding her claim.  By way of these 
documents, she also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the appellant's behalf.  
Therefore, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate this claim, 
the avenues through which she might obtain such evidence, and 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's record of service in the Philippine Armed Forces, 
as verified by the National Personnel Records Center (NPRC), 
the available service medical records, and the transcript of 
the hearing.  The Board notes that the RO requested the 
appellant to complete and return VA Forms 21-4142 to 
authorize VA to obtain the veteran's terminal treatment 
records on the appellant's behalf.  The forms returned to the 
RO, however, were signed by the appellant's daughter.  A 
March 2001 RO letter informed the appellant that the forms 
were returned, as she had to sign the forms to authorize VA 
to obtain the records.  The claims file reflects no record of 
the letter having been returned as undeliverable or that the 
appellant returned the forms signed by herself.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, as stated by the appellant at 
the hearing, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for VA benefits, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The appellant applied for VA death benefits in August 2001.  
The marriage certificate reflects that the appellant and the 
veteran were married in January 1950.  The Certificate of 
Death reflects that the veteran died on January [redacted], 1979.  A 
bleeding duodenal ulcer was listed as an antecedent cause of 
death, and the veteran's death was listed as due to a 
myocardial infarction.  At the time of the veteran's death, 
service connection was not in effect for any disorder or 
condition.  Further, the claims file reflects that the 
veteran had no claims pending at the time of his death.

The veteran's Affidavit of Philippine Army Personnel reflects 
his service in a Lipa, Batangas guerrilla unit from January 
9, 1945 to July 31, 1945, when it was disbanded.  It also 
reflects that he was not wounded during his service, and that 
he was not a prisoner of war.  A March 1946 Report of 
Physical Examination For Enlisted Personnel reflects that all 
areas, to include the cardiovascular system, were assessed as 
normal, and no abnormalities were noted.  The veteran's blood 
pressure reading was 100/60.  He was deemed physically fit 
for discharge.

Rating decisions of June 2002 and September 2003 determined 
that the appellant was not entitled to any service-connected 
death benefits.

The claims file reflects no record of any complaints, 
findings, or treatment for hypertension or a heart disorder 
within one year of the veteran's service or in the years 
immediately after his active service.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 
9 Vet. App. 34, 36 (1996).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular disease, 
including hypertension, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

As set forth above, the available service medical records 
reflect no entries related to cardiovascular disease or any 
other disorder for that matter.  Further, as also noted 
above, the appellant did not provide authorization for VA to 
obtain the veteran's terminal treatment or other existing 
treatment records, even pursuant to the RO's follow-up 
request.  The Board notes that the duty to assist is not a 
one-way street.  If a claimant wishes help, he or she cannot 
passively wait for it in those circumstances where he or she 
may or should have information that is essential.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

At the hearing, she related that she married the veteran in 
1950, and that she was unaware of when the veteran's ulcer 
had its onset.  The appellant's daughter related that she 
noticed the veteran to have chest pains and stomach pains 
approximately in 1965, when she was 12 years of age.  She 
further related that the veteran did not seek treatment due 
to financial reasons.

The daughter also related that the veteran was treated by a 
Dr. Villia from 1971 onwards for stomach and chest pain, but 
there was no medical certificate for that treatment.

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  The service medical records 
reflect no entries related to either an ulcer or 
cardiovascular disease.  Neither does it reflect any evidence 
of any cardiovascular disease within one year of service.  
Finally, there simply is no evidence of any nexus between the 
veteran's death and his active service.  38 C.F.R. § 3.303, 
3.307, 3.309(a), 3.312.

In reaching the conclusions above the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER


Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


